DETAILED ACTION

This office action is in response to the application filed on 07/10/2018.  Claims 21-40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 07/10/2018 is acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 26-31, 33-40 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Jore et al. (US Patent or PG Pub. No. 20110273048, hereinafter ‘048).

Claim 22, ‘048 teaches the limitations of claim 21 as discussed above.  It further teaches that wherein each respective PCB comprises PCB layers, each coil on a respective stator panel is formed by a single, concentric, electrically conductive trace on a single PCB layer of the respective PCB (e.g., the corresponding layers of 32 to the phases of A, B, C respectively, see Fig. 10), the coils on each PCB layer are rotationally aligned, with respect to the axis, with the coils on other ones of the PCB layers, and each coil is coupled within the respective PCB to other coils on the same PCB layer and to coils on different PCB layers of the respective PCB (e.g., the coils on corresponding layers for phase A, B, C respectively, see Fig. 1-2, 4-13, 19-20).  

Claim 24, ‘048 teaches the limitations of claim 21 as discussed above.  It further teaches that wherein the rotors and stator panels are interleaved axially (e.g., see Fig. 1-2, 19).  
Claim 27, ‘048 teaches the limitations of claim 21 as discussed above.  It further teaches that wherein each stator panel comprises two identical, C-shaped PCB segment halves that are electrically coupled together to form a respective one of the stator panels (e.g., see Fig. 1-2, 19).  
Claim 28, ‘048 teaches the limitations of claim 21 as discussed above.  It further teaches that wherein the stator panels are axially stacked and collectively mechanically coupled to the housing with fasteners (e.g., 28) in an axially-abutting relationship (e.g., see Fig. 1-2, 19).  
Claim 29, ‘048 teaches the limitations of claim 21 as discussed above.  It further teaches that wherein each stator panel comprises a plurality of perimeter mounting holes (e.g., the holes for 28 and 30) that enable the plurality of stator panels to, relative to the axis, be rotationally offset from each other at desired phase angles as a multi-phase device (e.g., see Fig. 1-2, 4-13, 19-20).  
Claim 30, ‘048 teaches the limitations of claim 21 as discussed above.  It further teaches that wherein each rotor comprises a rotor hub (e.g., the structure of 20A, 20B 
Claim 31, ‘048 teaches the limitations of claim 30 as discussed above.  It further teaches that wherein collectively the magnets define a magnet inner diameter and a magnet outer diameter relative to the axis, the magnet backing has a backing inner diameter that is less than the magnet inner diameter, and the magnetic backing has a backing outer diameter that is greater than the magnet outer diameter (e.g., the corresponding dimensions of the structure of 20A or 20B holding 22s on axial side see Fig. 1-2, 19).   
Claim 33, ‘048 teaches the limitations of claim 21 as discussed above.  It further teaches that wherein the housing comprises housing shells (e.g., 12A, 12B) that are coupled together, each of the housing shells respectively comprises an internal perimeter having a shelf formed therein, and the stator assembly is mechanically coupled to at least one of the shelves (e.g., see Fig. 1-2, 19). 
Claim 34, ‘048 teaches the limitations of claim 21 as discussed above.  It further teaches that wherein each of the stator panels is configured to operate with a respective electrical phase, and the device is configured to operate with a source having a same number of electrical phases as the device (e.g., the corresponding phase A, B, C, see Fig. 1-2, 4-13, 19-20).  

Claim 36, ‘048 teaches an axial field rotary energy device (e.g., see Fig. 1-19), comprising: a housing having an axis with an axial direction, the housing comprises housing shells (e.g., 12A, 12B) that are coupled together, and each of the housing shells respectively comprises an internal perimeter 507 having a shelf 504 (e.g., the surface area of 12B next to the surface area of 32) formed therein  (e.g., see Fig. 1-2, 19); a stator assembly (e.g., 24) mounted to the housing and comprising a plurality of stator panels that are co-axial (e.g., corresponding layers of 32s respectively, see Fig. 1-2, 19), each stator panel comprises a respective printed circuit board (PCB) having a respective plurality of coils that are electrically conductive and interconnected within the respective PCB, wherein each stator panel is configured to be connected to a single electrical phase (e.g., the corresponding layers of 32 to the phases of A, B, C respectively, see Fig. 10); a rotor assembly comprising rotors (e.g., 20A, 20B) rotatably mounted within the housing, the rotors are mechanically coupled together, each motor comprises magnets (e.g., 22), the magnets comprise leading and trailing edges, and the trailing edge of each magnet and the leading edge of an adjacent magnet are parallel to each other to define a consistent circumferential spacing of the magnets, relative to axis (e.g., the corresponding edges of 22, see Fig. 1-2, 4-9, 12-13, 19); and the stator assembly is mechanically coupled to at least one of the shelves (e.g., the surface area of 32 respective to 12A, 12B, see Fig. 1-2, 19).  

Claim 38, ‘048 teaches the limitations of claim 36 as discussed above.  It further teaches that wherein the stator panels are axially stacked and collectively mechanically coupled to the housing with fasteners (e.g., 28) in an axially-abutting relationship (e.g., see Fig. 1-2, 19).  
Claim 39, ‘048 teaches the limitations of claim 36 as discussed above.  It further teaches that wherein each rotor comprises a rotor hub (e.g., the structure of 20A, 20B holding the 22s), a magnetic backing (e.g., the structure of 20A or 20B holding 22s on axial side) in is mounted to one axial side of the rotor hub, the magnets are mounted to an opposite axial side of the rotor hub, and the magnets are attached to the magnetic backing (e.g., see Fig. 1-2, 19).  
Claim 40, ‘048 teaches the limitations of claim 21 as discussed above.  It further teaches that wherein each of the stator panels is configured to operate with a respective electrical phase (e.g., the respective phase of A,B,C), and the device is configured to operate with a source having a same number of electrical phases as the device (e.g., the respective phase of A,B,C, see Fig. 1-2, 4-13, 19-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jore et al. (US Patent or PG Pub. No. 20110273048, hereinafter ‘048), in view of Lin et al. (US Patent or PG Pub. No. 20150262610, hereinafter ‘610).
Claim 25, ‘048 teaches the limitations of claim 30 as discussed above.  ‘048 does not explicitly disclose that wherein the rotor assembly comprises four rotors interleaved axially with three stator panels.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the rotor -stator assembly to include the multiple rotor-stator -stacked assembly as disclosed in ‘646, because it allows for modular expansion of the motor such as modular stacking of the magnets/stators for generating additional electromagnetic force (e.g., see [0077]).   
None of ‘048 nor ‘610 explicitly disclose that the multiple rotor-stator -stacked assembly have four rotors interleaved axially with three stator panels 
However, it has been held that when the general details of a range or measurement of degree are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
In this case, Paragraph [0077] of ‘610 discloses the multiple rotor-stator -stacked assembly having five rotors interleaved axially with four stator panels, such that additional electromagnetic force will be generated(e.g., see [0077]). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kwon 
Claim 26, the combination of ‘048 and ‘610 teaches the limitations of claim 25 as discussed above. 26. ‘048 further teaches wherein each stator panel is configured to be connected to a separate electrical phase (e.g., the coils on corresponding layers for phase A, B, C respectively, see Fig. 1-2, 4-13, 19-20).  
Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jore et al. (US Patent or PG Pub. No. 20110273048, hereinafter ‘048), in view of Quick et al. (US Patent or PG Pub. No. 20180019646, hereinafter ‘646).
Claim 32, ‘048 teaches the limitations of claim 30 as discussed above.  ‘048 does not explicitly disclose that wherein the rotor hub comprises a trapezoidal aperture for each of the magnets.  
‘646 discloses a motor with a rotor (e.g., 12) wherein the rotor hub (e.g., 3) comprises a matching shaped aperture for holding each of the magnets (e.g., 16, see [0079], Fig. 4-5). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the rotor bub to include the matching shaped trapezoidal aperture as disclosed in ‘646, because it receives and seats therein the respective ones of the magnets (e.g., see [0079]).
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JUE ZHANG/
Primary Examiner, Art Unit 2838